Citation Nr: 0813783	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-08 645	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which, in pertinent part, 
denied entitlement to service connection for the above 
conditions.  

In December 2007, the veteran provided testimony at a hearing 
before the undersigned at the Boston RO.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he incurred a bilateral hearing 
loss disability and bilateral tinnitus as a result of active 
duty service as a combat information monitor aboard aircraft.  
His certificate of discharge from service confirms that he 
served in the Air Force and received training as a combat 
information monitor.  

The veteran has also reported that he spent two years flying 
aboard an uninsulated aircraft.  He testified that he began 
to experience tinnitus in service, and had experienced 
tinnitus since service.  He also testified that he had no 
noise exposure after service.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

The veteran is competent to state when the symptoms of his 
claimed hearing loss and tinnitus occurred.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).

The veteran's report of in-service noise trauma and 
continuity of symptomatology trigger VA's duty to obtain an 
examination.  An examination is needed to obtain a competent 
medical opinion as to whether current tinnitus or hearing 
loss is related to service. 

This case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination to ascertain the etiology of 
any current hearing loss disability and 
tinnitus.  

The claims folder must be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

After examining the veteran and 
conducting an examination the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that any 
current hearing loss disability or 
tinnitus had its onset in service or is 
otherwise the result of a disease or 
injury (including noise exposure) in 
service.

The examiner is advised that the veteran 
is competent to report injuries and 
symptoms in service, and that the 
veteran's reports must be considered.  

The rationale for any opinions should 
also be provided.

3.  If the benefits sought on appeal are 
not fully granted, a supplemental 
statement of the case should be issued, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



